Citation Nr: 1222253	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for varicose veins in the left lower extremity prior to December 9, 2010.  

2.  Entitlement to an initial rating in excess of 40 percent for varicose veins in the left lower extremity since December 9, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for a nerve disorder in the left lower extremity.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a lumbar spine disorder.

6.  Entitlement to service connection for a right hand disorder to include as secondary to a cervical spine disorder.  

7.  Entitlement to service connection for a left hand disorder, to include as secondary to a cervical spine disorder.  

8.  Entitlement to service connection for a nerve disorder to the right upper extremity, to include as secondary to a cervical spine disorder.  

9.  Entitlement to service connection for a nerve disorder to the left upper extremity, to include as secondary to a cervical spine disorder.  

10.  Entitlement to service connection for a nerve disorder in the right lower extremity, to include as secondary to a lumbar spine disorder.

11.  Entitlement to service connection for an eye disorder, to include as secondary to a cervical spine disorder.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to July 1967.

This matter is on appeal from rating decisions in January 2006 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and the VA Appeals Management Center (AMC) in Washington, DC, respectively. 

This case was remanded by the Board in November 2010 for further development and, to the extent it is being adjudicated, is now ready for disposition.

It is noted that, since this appeal was last remanded by the Board, the Veteran notified the RO that he wished to revoke representation by the Disabled American Veterans, in favor of a private attorney.  A properly executed Power of Attorney agreement (VA Form 21-22) was not provided.  In that regard, and since receiving notice of the revocation, the Board has twice sent a letter to the Veteran (specifically in May and October, 2011) informing him of his right to representation and the need for him to complete a new Power of Attorney certification.  The Veteran has not responded to either request.  As such, the Board will presume that he is not currently represented.  

Next, although the Veteran's varicose vein disability rating has been characterized as an initial rating, the Board notes that he has previously service-connected for this disorder.  Specifically, in a June 1969 rating decision, he was granted service connection for varicose veins in the left lower extremity with a 20 percent disability rating.  This rating continued until July 1975, when the Veteran requested that his disability compensation be stopped.  At that time, he explained that he was beginning Scientology treatment, which prohibited him from receiving disability income.  

The RO treated this request as a renunciation of benefits under 38 C.F.R. § 3.106(a), and the Veteran did not disagree with this result at that time.  In such cases where a veteran renounces benefits, he or she may file a new application for compensation at any future date.  However, that application will be treated as an original application, and no payments will be made thereon for any period before the date such new application is received by VA. 38 C.F.R. § 3.106(b).

Thus, when the Veteran submitted the claim that is the subject of this appeal in June 2005, it was treated by the RO as an original claim and, in a January 2006 decision, was granted with a noncompensable disability rating, effective June 24, 2005.  Subsequent rating decisions have increased his disability rating to 10 percent prior to December 9, 2010 and 40 percent since that date.  

The Veteran now contends that he should be entitled to retroactive benefits to the time they were ceased in July 1975.  However, while the Veteran did submit a timely Notice of Disagreement to the January 2006 decision in December 2006, he only indicated his disagreement with the assigned rating.  In fact, he did not assert that he is entitled to an earlier effective date of any sort until July 2007, and well over a year after the January 2006 decision.  See 38 C.F.R. § 20.302(a) (a Notice of Disagreement must be filed within one year of the date when the decision is sent).  

Therefore, the issue of whether the Veteran is entitled to an effective date earlier than June 24, 2005 is not on appeal, and is not addressed below.  However, in an April 2011 letter, the Veteran's then-representative argued, in effect, that the RO committed clear and unmistakable error in ceasing his benefits in 1975 by not properly informing the Veteran of the ramifications of renouncing benefits.   This issue is referred to the RO for consideration.  

As mentioned above, the Veteran's rating for his varicose veins was increased to 40 percent in an April 2011 decision, effective December 9, 2010.  In late April 2011, the Veteran's representative (before representation was revoked) indicated his disagreement with the December 9, 2010 effective date of the 40 percent rating.  However, as was noted above, the whole period since the Veteran's original June 14, 2005 claim is already on appeal.  As such, the issue of whether a 40 percent rating is warranted prior to December 9, 2010 is an issue already under appeal. 

During the course of this appeal, the Veteran also submitted claims seeking entitlement to service connection for varicose veins in the right leg and for hypertension.  However, in April 2008, he requested that these issues be withdrawn, and are no longer part of this appeal. 

The issues of entitlement to an initial rating in excess of 10 percent for a nerve disorder in the left lower extremity and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 9, 2010, the varicose veins in the Veteran's left lower extremity were characterized by pain when walking; persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema has not been shown.

2.  Since December 9, 2009, the varicose veins in the Veteran's left lower extremity have been characterized by complaints of persistent pain and edema, persistent ulceration has not been shown.  

3.  A lumbar spine disorder, cervical spine disorder, a disorder to either hand, a nerve disorder to either upper extremity and a nerve disorder to the right lower extremity were not shown in service or for many years after service, not shown to be related to service or any service-related disability.  

4.  A chronic disability of the eyes has not been demonstrated at any point during the appeal period. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for varicose veins in the left lower extremity prior to December 9, 2010 have not been met. 38 U.S.C.A. §§ 1155 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.110, DC 7120 (2011).

2. The criteria for an initial rating in excess of 40 percent for varicose veins in the left lower extremity since December 9, 2010 have not been met. 38 U.S.C.A. §§ 1155 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.110, DC 7120 (2011).

3.  A lumbar spine disorder was not incurred in or aggravated by service and is not related to service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  A cervical spine disorder was not incurred in or aggravated by service and is not related to service, nor is it related to a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

5.  A right hand disorder was not incurred in or aggravated by service and is not related to service, nor is it related to a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

6.  A left hand disorder was not incurred in or aggravated by service and is not related to service, nor is it related to a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

7.  A nerve disorder in the right upper extremity was not incurred in or aggravated by service and is not related to service, nor is it related to a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

8.  A nerve disorder in the left upper extremity was not incurred in or aggravated by service and is not related to service, nor is it related to a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

9.  A nerve disorder in the right lower extremity was not incurred in or aggravated by service and is not related to service, nor is it related to a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

10.  An eye disorder was not incurred in or aggravated by service, is not related to service or to a service-connected disability, and is not currently shown. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  
First, the Veteran's varicose veins claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding his service connection claims, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in August and September 2005 that fully addressed all notice elements, and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  A letter in January 2007 satisfied the notice requirements outlined in Dingess.  

With these letters, the RO effectively satisfied the notice requirements with respect to the issues on appeal, which was subsequently readjudicated in a June 2007 statement of the case. Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records.  Pertinent private treatment records have either been obtained or submitted by the Veteran.  The evidence does not indicate that he has received treatment from any VA facility.  Further, a response to a request for records from the Social Security Administration (SSA) did not produce any additional evidence.  

Next, in April 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the April 2008 hearing, the DRO identified the issues on appeal.  See Hearing Transcript (T.) at p. 1-2.  Information was also solicited regarding the nature and severity of his varicose vein symptoms (T. at 2-4).  He also discussed the nature and severity of his upper extremity disorders, cervical spine disorders as well as his eye symptoms (T. at 8-10).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

The Board notes that the Veteran submitted a letter in August 2008 that disputed the accuracy of the printed transcript.  However, none of the discrepancies pointed out by the Veteran materially impact the probative value of his testimony, but are instead merely mistyped nonmaterial information.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA examinations and opinions related to the Veteran's low back disorder and service-connected varicose veins disability were obtained in August 2005, June 2007 and December 2010. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA examinations obtained in June 2007 and December 2010 are more than adequate, as they are predicated on a full reading of the pertinent clinical evidence in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the Veteran's private treatment records, the Veteran's lay history and complaints, and a full physical examination, and provide a complete rationale for any opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Recognition is also given to the fact that the most recent VA examination for the Veteran's varicose veins disability is now approximately 18 months old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

Regarding the remaining claims on appeal, the Board acknowledges that a VA medical opinion was not obtained.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

With regard to his claim for an eye disability, there is no evidence of a current chronic disability or one in service.  There is no basis for an examination in this regard.  Further, other than having complaints of low back pain in service, the service treatment records do not reflect the presence of any disorder related to neck (cervical spine), upper extremities, or right lower extremity. The Veteran does not assert the contrary.  Rather, as will be discussed below, his primary assertion is that his present disabilities of the neck (cervical spine), upper extremities, or right lower extremity are related to his low back or cervical spine disability.  He is not presently service connection for a disability of the low back or neck (cervical spine).  An opinion to address the secondary service connection question is thereby fundamentally not warranted.

Finally, it is noted that this appeal was remanded by the Board in November 2010 for further development.  The RO was instructed to request the Veteran's SSA records and to provide Veteran with a VA examination in order to determine the extent of his service-connected varicose veins.  

The Board is satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran underwent a VA examination in December 2010 that the Board finds adequate for adjudication purposes.  The SSA responded to a November 2010 request that there were no records pertaining to the Veteran on file.  Following these actions, the issues were again considered by the RO, and a supplemental statement of the case was sent to the Veteran in April 2011. Accordingly, the Board finds that the November 2010 Remand directives were substantially complied with. Thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In a January 2006 rating decision, the Veteran was granted service connection for varicose veins with a noncompensable disability rating.  A subsequent rating decision in June 2007 increased his rating to 10 percent, and a third rating decision in April 2011 increased his rating to 40 percent, effective December 9, 2010.  All ratings were pursuant to 38 C.F.R. § 4.110, DC 7120 (addressing varicose veins).  

The Board notes at the outset that, while the April 2011 rating decision was issued after the Veteran submitted a notice of disagreement regarding his initial rating, a rating decision which grants less than the maximum available rating does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Therefore, since the RO granted only a portion of the Veteran's increased rating claim, his appeal properly remains before the Board for review.

Prior to December 9, 2010

Prior to December 9, 2010, the Veteran's varicose veins were rated at 10 percent disabling.  A 10 percent rating is assigned under DC 7121 for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is assigned for persistent edema incompletely relieved by elevation of extremity and with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is assigned under DC 7121 for massive board-like edema with constant pain at rest. See 38 C.F.R. § 4.104 , DC 7121 (2011).

In this case, a rating in excess of 10 percent is not warranted prior to December 9, 2010.  Persistent edema has not been shown.  Specifically, during this period on appeal, the Veteran underwent VA examinations in August 2005 and June 2007 in order to address the severity of this disability.  In the first, the Veteran indicated that he has experienced chronic pain when walking over 100 feet.  While he has not undergone any corrective surgery since he left active duty, he has tried the use of a sclerosing agent and compression hose, neither of which produced any benefit.  

Upon examination, the examiner observed a large varicosity which was visible from the gluteal fold to the ankle.  No ulcers, edema, eczema or stasis pigmentation were observed.  Thus, the examiner determined that the primary disability was pain with walking as opposed to edema or any other visible symptoms. 

At the second VA examination in June 2007, the Veteran again complained of pain that was bothersome when walking long distances that was relieved when his leg was elevated.  As was the case in the August 2005 VA examination, no edema or discoloration was noted, nor was there any indication of ulcers.  

Although the Veteran has complained of pain on a relatively consistent basis, such was fully contemplated in the presently assigned 10 percent rating.  The outcome of determination instead focuses on the absence of physical findings to support a higher rating - the lack of evidence of persistent edema.  It should be noted that the evidence does not indicate any sort of outpatient treatment for varicose veins during this period of time, which again suggests that the disorder is not so severe as to warrant regular medical attention.  Therefore, as persistent edema that is incompletely relieved by elevation of the extremity has not been shown, a rating in excess of 10 percent is not warranted prior to December 9, 2010. 

Since December 9, 2010

The Veteran's disability rating was increased to 40 percent, effective December 9, 2010.   In order to warrant a rating in excess of 40 percent since that time, the evidence must show persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  38 C.F.R. § 4.110, DC 7120 (2011).  Such is not shown.  

Specifically, during the VA examination performed on December 9, 2010, the Veteran stated that he still experiences pain in the left lower extremity that is relieved by elevation.  While he had tried compression hose, they were uncomfortable.  

An examination of the left lower extremity indicated a varicosity that observable in both the upper and lower part of the lower extremity.  There was some persistent skin discoloration noted and, while edema was also present, it was not persistent in nature, and was relieved by elevation.  Importantly, while the Veteran did experience some ulcerations, the VA examiner did not regard these as "persistent," as they occurred only one to two times a month.   

As was the case above, the evidence is notable for a lack of treatment or complaints related to this disorder on any other occasion.  Therefore, as persistent ulcerations have not been shown, a rating in excess of 40 percent is not warranted since December 9, 2010. 

The Board has also considered the Veteran's statements regarding the severity of his varicose veins during the course of the period on appeal.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his varicose veins according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's varicose veins has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Extraschedular Considerations

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's primary complaint related to his varicose veins has been pain upon walking significant distances.  However, 38 C.F.R. § 4.110, DC 7120 specifically accounts for pain in its 10 percent rating criteria.  DC 7120 makes clear that, in order to warrant a rating greater than 10 percent, something more than pain must be shown.  

Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's varicose veins picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Service Connection

The Veteran claims that he suffers from a lumbar spine disorder that had its onset in service.  He highlights a documented history of an in-service low back injury.  He also claims service connection for a cervical spine disorder and a nerve disorder to the right lower extremity, which he contends are secondary to his lumbar spine disorder.  Additionally, he is seeking entitlement to service connection for disorders to the hands, upper extremities and eyes as secondary to his cervical spine disorder.  


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection will also be presumed for certain chronic diseases, arthritis related disorders, if manifest to a compensable degree within one year after discharge from service. See 38 C.F.R. §§ 3.307, 3.309 (2011).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  


Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Entitlement to Service Connection on a Direct Basis

The Veteran's service treatment records indicate that he was evaluated on a few occasions for low back complaints.  Specifically, he sought treatment in May 1962 for what he characterized as a "pinched nerve" in the L3 area.  Although a physical examination at that time was normal.  The prescribed treatment was limited to heat therapy.  While there is a March 1963 information request from a private insurance company regarding his past back treatment, a general physical examination in September 1964 did not note any low back symptomatology, nor did the Veteran mention any past symptomatology.  

In June 1965, the Veteran again complained of "sudden back pain" while lifting a typewriter, which was provisionally diagnosed as a lumbar strain.  Subsequent physical therapy notes from that same month indicated some residual pain.  His low back symptoms had almost completely abated after only two weeks.  Significantly, there was no indication of low back symptomatology at his separation physical examination in July 1967.  

With regard to the remaining issues on appeal, the service treatment records reflect no complaints of, or treatment for, a cervical spine disorder, nerve symptoms in the upper extremities and hands, any disorder to the eyes or a nerve disorder to the right lower extremity.  The Veteran did undergo an eye examination in March 1963 with complaints of near-vision difficulty.  The eye examination itself was unremarkable.  Moreover, while he complained that his eyes felt "fuzzy and strained" in February 1965, these complaints were made in the context of a more general illness, and not an eye disorder itself.  Importantly, his separation examination in July 1967 was normal regarding these claimed disabilities.  In other words, no chronic disorders to the cervical spine, upper extremities, hands, eyes or right lower extremity were noted in service.

Next, post-service evidence does not reflect symptomatology related to any of the claimed disorders on appeal for many years after service discharge.  The first indication of a low back disorder was not until December 1987, where the Veteran complained of low back pain that had increased substantially approximately two years before.  An X-ray performed at that time indicated moderate degenerative disc disease at the L5-S1 disc.  This December 1987 evaluation is also the first occasion where nerve related pain was observed in the right lower extremity.  Specifically, the Veteran stated that he "noticed the onset of right buttock pain and pain down the back of his right leg."  

The first indication of a cervical spine disorder or numbness to the upper extremities and hands was not until December 2002, where the Veteran sought treatment for pain in his neck and left shoulder that began while recently performing yard work.  Upon examination, marked muscle spasms were noted along the cervical spine and into the upper left shoulder.  X-rays taken at that time indicated intervertebral disc syndrome along the cervical spine, which was accompanied by a diagnosis of cervicalgia.  

While not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service in 1967 and the first post-service symptoms in 1987 and 2002, respectively.  It is true that the records from 1987 indicate that the Veteran provided a history of a low back injury in service.  However, those records also note that the Veteran provided a history of being asymptomatic until 1987.  See Report of S.J.F., MD, dated March 1989.  In other words, the first symptomatology related to any of these disorders was not until 20 years after he left active duty.  Moreover, as noted above, the separation physical examination in 1967 was absent for any of the complaints on appeal.  

Further, while there is some indication of degenerative changes to both the cervical and lumbar spine, neither of these disorders were manifest to a compensable level within one year of his separation from active duty.  Service connection for these disorders is also not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. § 3.307, 3.309 (2011).  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Veteran has not asserted that he has experienced symptoms in the hands, upper extremities or cervical spine since service.  Rather it has been his primary assertion that these disorders are secondary to his lumbar spine disorder, which he has asserted have persisted since active duty.  

As to the assertion that the Veteran's current low back disability has existed since service, the Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as intervertebral disc syndrome or to associate certain neurological complaints/symptoms to a specific disability, as they are not disorders that may be diagnosed by their unique and readily identifiable features, and thus requires determinations that are "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   However, the Board determines that the Veteran's reported history of continued low back symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, the evidence of record indicates that the Veteran was granted VA benefits for the varicose veins in his left lower extremity in June 1969.  However, there was no mention of a chronic low back disorder.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to his varicose veins, but made no reference to his purported history of a low back disorder, cervical spine disorder or any sort of neurological disorder since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran been experiencing any such symptoms at that time, as he now claims, there seems to be no reason why the Veteran would not have identified that disability.  

Additionally, when the Veteran underwent a VA examination in May 1969 and February 1975, he did not mention a low back problem.  He also made no mention of his in-service complaints.  Interestingly, he did mention at the time of the February 1975 examination that he was involved in a motor vehicle accident in May 1973, where he broke his collar bone, shoulder blade and two ribs.  He clearly understood the importance of reporting past injuries and symptomatology.  The Board also underscores the probative value of the March 1989 from Dr. S.J.F., wherein it was specifically reported that the Veteran gave the history of being relatively asymptomatic for 20 years.  A December 1987 report from this same physician indicated that the Veteran described his back symptoms as being nothing more than a nuisance until 1985. 

The Board also cannot ignore the significance of the fact that the Veteran did not file his claim for service connection for the issues now on appeal until June 2005, and approximately 37 years after leaving service. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  His claim of continuity of symptomatology is further undermined by the fact that he made no reference to low back problems in May 1986, which was when he filed a petition to reinstate his benefits for varicose veins.  Given his obvious desire to receive compensation and his knowledge of the VA benefits system, it again makes little sense as to why he did not pursue a claim at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating no complaints related to the spine at the time he left service.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.    

As for the Veteran's lumbar spine disorder, the Board places significant probative value on a June 2007 VA examination undertaken specifically to address the issue on appeal.  The examiner diagnosed degenerative disc disease of the lumbar spine.  He opined that it was less likely than not that this disorder was related to service.  The examiner reflected that the Veteran's low back strain observed in 1965 preceded the development of age-related spinal degeneration by over 30 years and it was unlikely that that back strain was a direct source of these degenerative changes.  Also implicit in this opinion is the examiner's belief that the Veteran's disorder is a typical pattern of degeneration that would be expected in a person of the Veteran's age.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  

Recognition is given to a March 1989 note from Dr. S.J.F., which indicated that it was discussed that the Veteran's in-service back injury "may" have had a contributing effect to his present low back disability.  However, the overall probative value of that opinion is quite limited.  First, the opinion is speculative in nature.  See Obert v. Brown, 5 Vet. App. 30   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  The physician also provided no rationale for his opinion.  By contrast, the VA physician provided detailed rationale to support his negative conclusion.  Finally, while not outcome determinative, the Board cannot ignore the fact that Dr. S.J.F. did not have the advantage of reviewing the Veteran's service treatment records, which provide an accurate description of what truly happened to the Veteran's back.  The VA examiner had the opportunity to review these records in making his opinion.

With regard to the Veteran's cervical spine or the neuralgia in the upper extremities and hands, as well as the neurological pain in the right lower extremity, none of the clinical evidence of record indicates that there is any relationship between these disorders and active duty service.  Moreover, there are no opinions in the record that even suggest such a relationship.  

As for the Veteran's claimed eye disorder, the post-service evidence does not indicate the presence of a chronic eye disorder, or even complaints related thereto.  In the absence of proof of current disability, the claim of service connection for such a claimed disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  Moreover, while the Veteran has at times insinuated that his vision acuity has been limited, the Board would point out that developmental defects such as refractive error of the eye are not diseases or injuries within the meaning of VA regulations for service connection purposes.  See 38 C.F.R. § 3.303 (2011).  

Thus, in view of the evidence of record, the Board concludes that it does not support the assertion that any of the claims on appeal are related to active duty.  As such, service connection is not warranted on this basis.  

Entitlement to Service Connection on a Secondary Basis

As noted above, the Veteran claims entitlement to service connection for disabilities of neck (cervical spine), hands, both upper extremities, and right lower extremity as secondary to his low back disability or cervical spine disability. Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) .

Inasmuch as service connection for a low back disorder has been denied, the threshold legal requirement for establishing service connection for a disability as secondary to low back disability is not met, i.e., it is not shown that the primary disability alleged to have caused or aggravated the disabilities for which secondary service connection is sought is service-connected.  Accordingly, the claims of service connection for disabilities of neck (cervical spine), hands, both upper extremities, and right lower extremity, as secondary to low back disability (or cervical spine disorder, where appropriate) is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder, to include as secondary to a lumbar spine disorder, is denied.

Service connection for a right hand disorder, to include as secondary to a cervical spine disorder, is denied.  

Service connection for a left hand disorder, to include as secondary to a cervical spine disorder, is denied.  

Service connection for a nerve disorder to the right upper extremity, to include as secondary to a cervical spine disorder, is denied.  

Service connection for a nerve disorder to the left upper extremity, to include as secondary to a cervical spine disorder, is denied.  

Service connection for a nerve disorder in the right lower extremity, to include as secondary to a lumbar spine disorder, is denied.

Service connection for an eye disorder is denied.  



REMAND

Regarding the remaining issues on appeal, additional development is required before they may be adjudicated.  

First, in an April 2011 decision, the RO granted service connection for a nerve disorder to the left lower extremity, with a 10 percent disability rating.  That same month, the Veteran's representative at that time submitted a Notice of Disagreement with the assigned rating for that disability and is now entitled to a statement of the case addressing this issue.  As such, this claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Next, in November 2010, the Veteran stated that he was hospitalized for a stroke in October 2010.  He asserts that this, in conjunction with his other disorders, makes him unemployable.  Although he has been retired since 1990, he has also on other occasions asserted he retired because he was unable to maintain employment.  Therefore, although he may not have specifically made a claim for TDIU until relatively recently, it should be noted that when a veteran submits a claim seeking an increased rating, it is a claim for the highest rating possible, to include entitlement to TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, as the RO has not considered this possibility, especially in view of the fact that his varicose veins disability rating was increase recently, this issue should be considered prior to the Board's adjudication.  Moreover, a new VA examination is warranted given the change in his health since the last VA examination.  




Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter informing him of the requirements to establish entitlement to TDIU.  The Veteran should be afforded the appropriate opportunity to submit additional information that may be relevant to this claim.  Such information may include occupational health information, pay statements or other similar information.

2.  If the Veteran has received any additional treatment related to his service connected disabilities, and the records of such treatment are not of record, the RO should attempt to acquire such records after obtaining the Veteran's authorization.  

If the Veteran has received any treatment from a VA health facility, the RO should acquire these records as well.  

3.  Schedule the Veteran for an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and   occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination. All necessary special studies or tests are to be accomplished. The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  


Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities collectively preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

The term "substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).

The examiner must consider the Veteran's lay statements regarding his disorders.  All findings and comments should be set forth in a legible report and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion. Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his current service-connected disabilities, his symptoms during active duty service, and the presence of any underlying pathology.

It would also be most helpful if the examiner discuss any observations made by the VA examiner in December 2010 regarding the impact of his disabilities on his employability.  

4.  Thereafter, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

5.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial rating in excess of 10 percent for his service-connected neurological disability in the left lower extremity.  

The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


